NUMBER 13-19-00362-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

RICHARD ANTON KIOLBASSA,                                                        Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                           ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Hinojosa and Longoria
                         Order Per Curiam

       Appellant’s brief was originally due on November 1, 2019. Counsel filed several

motions for extension of time, which were granted by the Court. The current due date to

file a brief was March 2, 2020. On March 3, 2020, the Clerk of the Court notified

appellant’s counsel that the brief had not been filed and requested a response concerning

the failure to file the brief within ten days. Counsel has filed a fourth motion to extend the
deadline to file a brief. Additionally, this Court received a copy of the notice from the

Honorable Starr Boldrick Bauer directing counsel to file the brief within ten days or face

removal.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.
      It is so ORDERED.

                           PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b)

Delivered and filed the
17th day of April, 2020.